Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference(s) JP2011-151469 is a / are general background reference(s) covering where it is known in the art to place an encoded image on a document representative of sensitive data not shown in the document.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: paragraph 0016, 4th sentence repeats “to the sheet P” at the end of the sentence.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  light source 31 and an image sensor 32, p0011 & p0023], control portion [CPU, p0008], printing portion [fix the toner image transferred to the sheet P, p0016], storage portion [storage devices such as a ROM, a RAM, and a HDD, p0008] in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorkindale et al., (US PgPub 20130272523).
Regarding claim 1: McCorkindale discloses an image forming apparatus [Abstract] comprising: 
an input portion that feeds original image data to the image forming apparatus [an image of the document 114 is received by the multifunction device 102. The image of the document 114 may be received by the scanner component 104 or other suitable image capture component, or may be electronically submitted via a networked device, e.g., a user's personal computer, smart phone, tablet, or the like, p0042]; 
a control portion that generates output image data based on the original image data [multifunction device 102 having a processor 106 ... a determination as to the type of redacted document (116, 118, or 120) to be output by the printer engine 110 of the multifunction device 102 is made, p0024 & p0048]; 
a printing portion that performs printing based on the output image data [A hardcopy of the redacted document 116 having in place encrypted sensitive information 126 is then output by the printer engine 110 of the multifunction device 102 at 250, p0049]; and 
a storage portion, wherein the storage portion stores associated color information that defines colors associated with a plurality of prescribed processes respectively [at least two highlighted colors 500 and 502 corresponding to varying permission levels and associated with sensitive information fields 122, 124 ... at least two highlighted colors 500 and 502 corresponding to varying permission levels and associated with sensitive information fields 122, 124 ... multifunction device 102 may retrieve such permission levels 140 and corresponding color association from the server 136, from internal storage, from user input via the user interface 112, or the like, p0042 & p0046], 
when generating the output image data, the control portion, if the original image data includes a marked region, recognizes a color of the marked region and performs, out of the plurality of processes, the process associated with the color of the marked region [the user may designate one user or user role as having access to a first permission level, e.g., view a first level of information, another user or user role to a second permission level greater than the first (more information revealed to this user or role), and so on. In one non-limiting example, the color 500 may be associated with a first permission level for a law clerk, receptionist, billing assistant, etc., and the color 502 may be associated with a second permission level for a paralegal/attorney, nurse/doctor, certified public accountant, etc., ... After encryption of all sensitive information fields 122 and 124 in the document 114, operations proceed to 222. At 222, a determination as to the type of redacted document (116, 118, or 120) to be output by the printer engine 110 of the multifunction device 102, p0044-0050].

Regarding claim 2: McCorkindale discloses the image forming apparatus according to claim 1, wherein one of the plurality of processes is an encoding process, and when the process associated with the color of the marked region is the encoding process, the control portion generates a code image in which information included in the marked region has been encoded and generates, as the output image data, data in which the marked region in the original image data has been converted to a blacked-out region or a blank region and which includes the code image [type of redacted document 116-120 may correspond to a redacted document 116 having sensitive information 128 encrypted in place 126, a redacted document 118 having sensitive information 128 removed entirely therefrom, and a redacted document 120 having sensitive information encoded in a glyph or 2-dimensional code 130 on the document, p0032 & p0050].

Regarding claim 5: McCorkindale discloses the image forming apparatus according to claim 1, wherein one of the plurality of processes is a blacking-out process, and when the process associated with the color of the marked region is the blacking-out process, the control portion generates, as the output image data, data in which the marked region in the original image data has been converted to a blacked-out region [type of redacted document 116-120 may correspond to a redacted document 116 having sensitive information 128 encrypted in place 126, a redacted document 118 having sensitive information 128 removed entirely therefrom, and a redacted document 120 having sensitive information encoded in a glyph or 2-dimensional code 130 on the document ... use of blanking regions 600 is one possible illustration of redaction of the sensitive information fields 122, 124, and other types of redaction or extraction to produce a suitable redacted document may be used, including, for example and without limitation, removing the text from the document while maintaining the spacing, replacing the text with a graphic place holder (e.g., a white rectangle (blanking region 600), black rectangle, icon, or the like), p0032 & p0052].

Regarding claim 6: McCorkindale discloses the image forming apparatus according to claim 1, wherein one of the plurality of processes is an erasing process, and when the process associated with the color of the marked region is the erasing process, the control portion generates, as the output image data, data in which the marked region in the original image data has been converted to a blank region [type of redacted document 116-120 may correspond to a redacted document 116 having sensitive information 128 encrypted in place 126, a redacted document 118 having sensitive information 128 removed entirely therefrom, and a redacted document 120 having sensitive information encoded in a glyph or 2-dimensional code 130 on the document ... use of blanking regions 600 is one possible illustration of redaction of the sensitive information fields 122, 124, and other types of redaction or extraction to produce a suitable redacted document may be used, including, for example and without limitation, removing the text from the document while maintaining the spacing, replacing the text with a graphic place holder (e.g., a white rectangle (blanking region 600), black rectangle, icon, or the like), p0032 & p0052].

Regarding claim 7: McCorkindale discloses the image forming apparatus according to claim 1, wherein one of the plurality of processes is a replacement process, and when the process associated with the color of the marked region is the replacement process, the control portion generates, as the output image data, replacement data in which an image of the marked region in the original image data has been replaced with an image corresponding to previously registered information [type of redacted document 116-120 may correspond to a redacted document 116 having sensitive information 128 encrypted in place 126, a redacted document 118 having sensitive information 128 removed entirely therefrom, and a redacted document 120 having sensitive information encoded in a glyph or 2-dimensional code 130 on the document ... use of blanking regions 600 is one possible illustration of redaction of the sensitive information fields 122, 124, and other types of redaction or extraction to produce a suitable redacted document may be used, including, for example ... covering the encrypted text with some form of opaque graphic such that when printed the text is not visible, or the like, p0032 & p0052].

Regarding claim 8: McCorkindale discloses the image forming apparatus according to claim 7, wherein the control portion generates, as the output image data, additional data which is separate from the replacement data and which includes the image of the marked region [When it is determined at 236 that the encrypted sensitive information 128 [i.e. the additional data] is not to be included on the hardcopy output by printer engine 110 the multifunction device 102, operations proceed to 244, whereupon the encrypted sensitive information 128 is extracted (as discussed above) from the document 114. The encrypted information 128 may then be communicated and stored in association with device identification 142 and the document identification 144 on the data storage 138 in data communication with the server 136. In one embodiment, the encrypted information 128 may be associated with the device identification 142 and the document identification 144 and stored in memory 108 of the multifunction device 102 ... use of blanking regions 600 is one possible illustration of redaction of the sensitive information fields 122, 124, and other types of redaction or extraction to produce a suitable redacted document may be used, including, for example and without limitation, removing the text from the document while maintaining the spacing, replacing the text with a graphic place holder (e.g., a white rectangle (blanking region 600), black rectangle, icon, or the like), covering the encrypted text with some form of opaque graphic such that when printed the text is not visible, or the like, p0040 & p0051-0052].

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... wherein when the original image data includes a position specifying image in a same color as the marked region, the control portion sets a position of the position specifying image as a target position and arranges the code image at the target position.” Claim 4 is objected to based on its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672